Citation Nr: 1132825	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement syndrome.

2. Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  

In April 2010 and January 2011 decisions, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's left and right shoulder impingement syndromes are characterized by pain with overhead reaching and following repetitive motion, full strength of rotator cuff muscles, slight crepitus, full passive range of motion above the shoulder level, and no evidence of joint ankylosis, arthritis, or incapacitation episodes.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for left shoulder impingement syndrome have not been met. 38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  

2. The criteria for an initial evaluation in excess of 10 percent for right shoulder impingement syndrome have not been met. 38 U.S.C.A. § 1155, (West 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of the claims such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that the claims were awarded and 10 percent ratings were assigned.  The Veteran was provided notice how to appeal that decision and did so.  Although she was not provided pre-adjudicatory notice that she would be assigned an effective date and rating in accordance with the facts found as required by Dingess, she was provided this notice in March 2006, and the claims were readjudicated in an August 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the claims, and as such, that she had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records, and a June 2006 DRO hearing transcript.  Additionally, the Veteran was provided probative VA examinations in connection in April 2004, July 2006, July 2010, and February 2011:  the VA examiners reviewed the Veteran's claims file, noted her medical history, recorded pertinent examination findings, and provided an opinion as to whether X-ray images showed the impingement syndrome involved two or more major joints.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the examiner did not specifically address whether the Veteran has occasional incapacitating episodes as instructed by the Board remand directives.   The Veteran is competent to report her symptomatic history, however, to include the existence and frequency of incapacitating episodes, and the Board finds the Veteran's symptomatic histories credible.  Thus, the Board finds no prejudice results from the examiner's failure to address this specific directive, the remand instructions have been substantially complied with, and no further action is necessary in this regard. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

 For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.   The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield, 444 F.3d at 1328. 

II. Decision

The Veteran asserts that higher ratings are warranted for her service-connected left and right shoulder impingement syndromes. Due to the similar medical history and evidence related to the claims on appeal, the Board will address them in a common discussion below. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded multiple VA examinations in connection with her claims on appeal. At the April 2004 VA examination through QTC Medical Services (QTC), the Veteran reported constant discomfort and pain with overhead reaching, treated with heat and non-steroidal anti-inflammatory drugs (NSAIDs).  She denied incapacitation. An x-ray report revealed normal mineralization, well maintained joint spaces, and no evidence of soft tissue calcification, fractures, or osseous abnormalities. The Veteran exhibited bilateral flexion to 180 degrees, bilateral abduction to 160 degrees with pain beginning at 160 degrees bilaterally, bilateral external rotation to 80 degrees with pain beginning at 80 degrees bilaterally, and bilateral internal rotation to 70 degrees with pain beginning at 70 degrees bilaterally. The examiner noted that range of motion of both shoulders were limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination. The general appearance of the Veteran's shoulder joints were within normal limits, and the Veteran was diagnosed with impingement syndrome for the right and left shoulders.

At the July 2006 VA examination, the Veteran reported that her shoulder symptoms were directly related to her service-connected cervical spine disability and that she had no specific aggravating factors for the shoulders except as noted for her neck. She added that treatment for her shoulders had been only in conjunction with her service-connected cervical and lumbar spine disabilities, and she denied injections, surgery, bracing, hospitalization, or physician-prescribed bed rest in the last year. Examination revealed no evidence of deformity, discoloration, swelling, muscle atrophy, or crepitus, and the shoulders were nontender to palpation or to the supraspinatus tendon insertions of greater tuberosities of the humeri. An x-ray report showed no significant abnormalities of the shoulders. The Veteran exhibited bilateral flexion and abduction to 175 degrees, bilateral external rotation to 85 degrees, and bilateral internal rotation to 90 degrees. Range of motion testing was completed without difficulty, complaints of pain, fatigue, incoordination, weakness, or lack of endurance with repetition, or evidence of crepitus, grating, clicks, or other significant joint noise. The following tests yielded negative results: Yergason, impingement, drop-arm, apprehension, sulcus, and supraspinatus. The examiner noted that the Veteran's diagnosis of impingent syndrome was not evident based on the current examination and there were no objective clinical or radiographic evidence of significant shoulder instability or arthropathy.

At the July 2010 VA examination, the Veteran reported pain, stiffness, weakness, decreased speed of joint motion, and tenderness of her shoulders. There was no reported or objective evidence of deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, flare-ups, arthritis, or joint ankylosis. The Veteran exhibited left shoulder flexion to 160 degrees and right shoulder flexion to 165 degrees, left shoulder abduction to 150 degrees and right shoulder abduction to 145 degrees, bilateral internal rotation to 90 degrees, and left shoulder external rotation to 60 degrees and right shoulder external rotation to 55 degrees. There was no evidence of pain on motion, additional limitations after repetitions, crepitus, tenderness over the acromioclavicular (AC) joint, apprehension, or cross body abduction. The examiner noted the Veteran's full strength of rotator cuff muscles, positive impingement, and the July 2006 x-ray findings as noted above.

Most recently, at the February 2011 VA examination, the Veteran's reported having pain, trapezial muscle spasm, questionable pain with overhead use, and pain with sleeping on her right side. There was no reported or objective evidence of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, flare-ups, arthritis, joint ankylosis, or incapacitating episodes. An x-ray report revealed no acute or significant degenerative finding on either side of the Veteran's shoulders and the glenohumeral joints were congruent. The Veteran exhibited bilateral flexion to 165 degrees, bilateral abduction to 175 degrees, bilateral external rotation to 85 degrees, and bilateral internal rotation to 85 degrees. Range of motion testing was completed with evidence of pain following repetitive motion, and no additional limitations were noted.  The examiner noted evidence of "slightly painful arc full internal and external rotation" with grade 5 strength, slight crepitus, and negative drop arm test results. There was no evidence of thoracic outlet syndrome or bruits; Addison's maneuver was negative; and Ross maneuver caused slight tingling in the forearms. The examiner opined that the physical examination showed bilateral mild impingement syndrome clinically and interpreted the x-ray studies as showing involvement of both shoulders (the shoulder is a major joint) between the acromion and the humeral head with pressure on the rotator cuff muscles and tendon. 

An April 2005 VA outpatient x-ray report of the Veteran's shoulders revealed no significant abnormalities, and there was notation of a tiny calcification adjacent to the left humeral diaphysis that may represent a phlebolith. 

At the June 2006 DRO hearing, the Veteran testified that she had pain in her shoulders, which she has difficulty distinguishing from the pain due to her service-connected cervical spine disability. 

The Veteran's shoulder disabilities are evaluated at 10 percent disabling under Diagnostic Code (DC) 5024 for tenosynovitis.   DC 5024 states that tenosynovitis is to be rated on limitation of motion of the affected part, in this case, the shoulder, as degenerative arthritis.  The Board initially notes that DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints with occasional incapacitating exacerbations. Although the Veteran has confirmed impingement syndrome in 2 major joints, the shoulders, there is no evidence, to include history, of incapacitating exacerbations. Consequently, a 20 percent rating is not warranted for a bilateral shoulder disability. 

DC 5201 provides a 20 percent rating for limitation of motion of the shoulder (major or minor) at shoulder level.   In considering limitation of motion, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The rating for an orthopedic disorder should reflect any functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. 38 C.F.R. § 4.45. 

In this case, the evidence demonstrates that the Veteran's range of motion is consistently greater than shoulder level, even after consideration of pain and functional impairment.  Therefore, an evaluation in excess of 10 percent is not warranted under DC 5201 for either shoulder disability at any time during the appellate period.

The Board has considered evaluating the shoulder disabilities under all other potentially appropriate diagnostic codes for the shoulder and arm.   In this case, the July 2010 and February 2011 VA examiners found no objective evidence of joint ankylosis, and the Veteran exhibited movement in both shoulders throughout the appeal period. Although the April 2005 VA outpatient x-ray report revealed a tiny calcification adjacent to the left humeral diaphysis, which was noted to possibly represent a phlebolith, the evidence of record is absent any impairment of the humerus, clavicle, or scapula. Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application and do not provide higher evaluations for the Veteran's service-connected shoulder disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the shoulder disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the disabilities are primarily manifested by pain, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the shoulder disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to initial evaluations in excess of 10 percent for left and right shoulder impingement syndromes. See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 10 percent for left shoulder impingement syndrome is denied.

An initial evaluation in excess of 10 percent for right shoulder impingement syndrome is denied.


____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


